DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 10 both include the limitation that the bristles create a minimum of three repeating waves-like patterns in a user’s hair.  This is confusing because it isn’t specifically stating that the brush has a three repeating patterns of bristles.  Instead, it is stating the brush produces three repeating patterns in a user’s hair, but isn’t clear how that is done.  It could be done by moving the brush three times, each time creating a wave.  Please consider rewording this claim to clarify.  It is being examined as though the applicant intended to have a brush with three repeating patterns of bristles.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Davitcho (USPN 2497209).
Davitcho teaches a wave like bristle brush comprising a handle (2), a head portion (1) with a top and bottom, wherein the top has a plurality of apertures (3).  Bristles (10, 11, 12) are fit within the apertures.  The bristles are arranged in a repeating pattern of short (10), medium (11) and long (12) bristles to create three repeating wave-like patterns.  
With regards to claim 8, this claim is an intended use limitation and has no patentable weight.  It does not add to the structure of the device and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Clearly, the device could be soaked in oil for 24 hours.
With regards to claim 9, the different lengths cause different orientations of hair follicles.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 10-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davitcho (USPN 2497209) in view of DE 202017107726.
Davitcho teaches all the essential elements of the claimed invention as taught above in claim 1, 8 and 9, however fail to teach using a wood material for the handle and head and that the bristles are boar hair.  ‘726 teaches a brush with a head and handle made from wood with bristles made from boar hair (paragraph 0030).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davitcho so that the handle and head are made from wood and so that the bristles are made from boar hair as taught by ’726 since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.  Further, it would have been obvious to use oak, pine or cannabis for the wood material since all the materials are considered to be equally strong materials capable of being used for a hairbrush.
Claim(s) 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davitcho (USPN 2497209).
Davitcho teaches all the essential elements of the claimed invention however fails to teach the number of apertures and bristles and also the size of the head and handle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davitcho so that the head comprises about 70-90 apertures and about 30-40 bristles as well as a head portion that is about 2-4 inches wide and a handle that is about 2-4 inches wide and 6-8 inches long since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the claim to state that there is a minimum of three repeating pattern which lead the examiner to further searching.  
				Relevant Prior art
Applicant is advised to review CN 209073632 as a relevant piece of art.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723